Citation Nr: 0508899	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active duty in August 1977 with more 
than 21 years of active service.  He died on October [redacted], 2000.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  This case was most recently before the 
Board in April 2004 and was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on October [redacted], 2000, of colon cancer.

2.  At the time of his death, service connection was in 
effect for ischemic heart disease with hypertension status 
post coronary artery bypass graft, rated as 100 percent 
disabling; a low back disability, rated as 40 percent 
disabling; polycythemia, rated as 30 percent disabling; and 
residuals of angioplasty, rated as 20 percent disabling.  The 
combined disability rating was 100 percent at the time of the 
veteran's death, and he had been assigned a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective March 1, 1993.

3.  No complaints or diagnoses of colon cancer were present 
during service or for many years thereafter, and there is no 
competent medical evidence linking colon cancer and the 
veteran's period of active service.

4.  A VA physician has indicated that the veteran's heart 
disability did not contribute to the veteran's demise from 
colon cancer.

5.  The veteran was not evaluated as permanently and totally 
disabled for a period of 10 years prior to his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the appellant in this case have notified her of all 
regulations pertinent to her claim, informed her of the 
reasons for which it had denied her claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  Further, the Board notes that in April 
2004 the claims file was forwarded to a VA physician for the 
purpose of obtaining an opinion that addressed the 
appellant's contentions in this case.

In May 2004 the RO sent a letter to the appellant explaining 
the VCAA and asking her to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant of what evidence was necessary to 
establish entitlement, what evidence the appellant needed to 
provide, and what evidence and information VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the appellant to notify VA of any other 
evidence she would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO explained that VA 
would make reasonable efforts to help her get evidence such 
as medical records, but that the appellant was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  

In accordance with the April 2004 Board remand the RO 
requested medical records related to the veteran's hospice 
care.  A response, including medical records, was received in 
May 2004.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim.  As such, the duty 
to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the issues on 
appeal.  See 38 U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant is represented, and has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

I.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including colon cancer, if manifest to a 
compensable degree within one year after active service.  38 
C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran's death certificate 
indicates that he died on October [redacted], 2000 of colon cancer.  
At the time of his death service connection was in effect for 
ischemic heart disease with hypertension status post coronary 
artery bypass graft, rated as 100 percent disabling; a low 
back disability, rated as 40 percent disabling; polycythemia, 
rated as 30 percent disabling; and residuals of angioplasty, 
rated as 20 percent disabling.  The combined disability 
rating was 100 percent at the time of the veteran's death.  
The veteran had been assigned a total disability rating based 
in individual unemployability due to service-connected 
disabilities (TDIU), effective March 1, 1993.

No diagnosis of colon cancer was present during service or 
for many years thereafter, and the file contains no competent 
medical evidence of record supporting a causal connection 
between the veteran's colon cancer and his military service.  
While the Board acknowledges the appellant's belief in a 
causal connection between the veteran's death and his 
service, she is not competent to offer an opinion regarding 
any medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board also notes that the veteran's medical records do not 
reveal that he was diagnosed with colon cancer until many 
years following service.  Accordingly, a claim of entitlement 
to service connection for the cause of the veteran's death 
under the presumptive provisions is not for application in 
this case.  38 C.F.R. §§ 3.307, 3.309.

The appellant's main contention in this case is that the 
veteran's heart disability was a contributory cause of his 
death.  The Board notes that the veteran's heart disability 
was rated as 100 percent disabling at the time of his death.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Further, there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

In April 2004, the veteran's entire claims file was reviewed 
by a VA physician for the purpose of addressing the question 
of whether the veteran's heart disability was a contributory 
cause of the veteran's death.  The Board notes, however, that 
the opinion from the VA physician indicated that the 
veteran's heart disability did not contribute to his demise 
from colon cancer.  Although the veteran's heart disability 
affected a vital organ and is therefore accorded the 
assumption of some debilitation, there is no indication from 
the evidence or any mention from the April 2004 VA physician 
that the veteran's heart disability was of such a nature that 
it contributed to his demise from colon cancer.  As such, 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 
3.312(c)(3-4) is not warranted.

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's service-
connected disability and his death.  As such, service 
connection for the cause of the veteran's death is not 
warranted.


II.  DIC under 38 U.S.C.A. § 1318

To establish entitlement to DIC benefits under 38 U.S.C.A. § 
1318, it is required that the veteran had been in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability that was continuously rated 
totally disabling, on a schedular or unemployability basis, 
for a period of 10 or more years immediately preceding his 
death; or, if rated totally disabling for a lesser period, 
was so rated continuously for a period of not less than five 
years from the date of the veteran's discharge or release 
from active duty.  38 U.S.C.A. § 1318(b).

At the time of the veteran's death, service connection was in 
effect for ischemic heart disease with hypertension status 
post coronary artery bypass graft, rated as 100 percent 
disabling, effective February 1995.  The veteran had been 
assigned a TDIU, effective March 1, 1993.  The TDIU was 
granted in a March 1994 rating decision, and the veteran did 
not express disagreement with the effective date of March 1, 
1993.  The veteran also did not express disagreement with the 
effective date of February 15, 1995 that was assigned for his 
100 percent rating for ischemic heart disease in the 
September 1995 rating decision.  The appellant has not 
alleged that the March 1994 or September 1995 rating 
decisions contained clear and unmistakable error.

Based on the foregoing, the Board finds that the veteran was 
not in receipt of, or entitled to receive, compensation for a 
service-connected disability at the total disability rating 
continuously for 10 years immediately preceding his death.  
The Board also notes that as the veteran was not continuously 
rated as totally disabled for five years after service and 
leading up to his death (as he was discharged in 1977 and 
died in October 2000), the appellant's claim must be denied.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


